Exhibit (10) CC.

NOTICE OF AWARD OF RESTRICTED STOCK

GRANTED TO ANTONIO M. PEREZ

EFFECTIVE JUNE 1, 2005

PURSUANT TO THE

2005 OMNIBUS LONG-TERM COMPENSATION PLAN



 

APPROVED BY:

 

 

 

Action by and on behalf of the

 

Executive Compensation and

 

Development Committee Effective

 

June 1, 2005




Award Notice
Antonio M. Perez
June 1, 2005
Page 2

NOTICE OF AWARD OF RESTRICTED STOCK
GRANTED TO ANTONIO M. PEREZ
EFFECTIVE JUNE 1, 2005
PURSUANT TO THE
2005 OMNIBUS LONG-TERM COMPENSATION PLAN

1.

Background.  Under Article 10 of the 2005 Omnibus Long-Term Compensation Plan
(the “Plan”), the Executive Compensation and Development Committee (the
“Committee”) may, among other things, award restricted shares of Kodak’s Common
Stock to those Employees as the Committee in its discretion may determine,
subject to such terms, conditions and restrictions as it deems appropriate.  The
Committee’s charter permits delegation of its authority to grant certain awards
pursuant to the terms contained therein.

 

 

 

2.

Award.  Effective June 1, 2005 (“Grant Date”), the Committee or its designee
granted to ANTONIO M. PEREZ (the “Participant”) an Award of SIXTY THOUSAND
(60,000) restricted shares of Common Stock (“Restricted Shares”).  This Award
was granted under the Plan, subject to the terms and conditions of the Plan and
those set forth in this Notice of Award of Restricted Stock (“Award Notice”). 
To the extent there are any inconsistencies between the terms of the Plan and
this Award Notice, the terms of the Plan will control.

 

 

 

3.

Terms and Conditions of Restricted Shares.  The following terms and conditions
will apply to the Restricted Shares:

 

 

 

 

(a)

Issuance.  The Restricted Shares awarded to the Participant will be evidenced by
a book entry recorded by Kodak’s transfer agent in an account established by the
transfer agent on behalf of the Participant.  This book entry will indicate that
the Restricted Shares are restricted under the terms of this Award Notice.  The
Participant will be a shareowner of all the shares represented by this book
entry.  As such, the Participant will have all the rights of a shareowner with
respect to the Restricted Shares, including but not limited to, the right to
vote such shares and to receive all dividends and other distributions (subject
to Section 3(b)) paid with respect to them; provided, however, that the
Restricted Shares will be subject to the restrictions in Section 3(d).

 

 

 

 

(b)

Stock Splits, Dividends, etc.  If under Section 6.2 of the Plan, entitled
“Adjustment to Shares,” the Participant, as the owner of the Restricted Shares,
becomes entitled to new, additional, or different shares of stock or securities:
(i) Kodak’s transfer agent will adjust its book entry for the Participant to
reflect such new, additional, or different shares of stock or securities; and
(ii) such new, additional, or different shares of stock or securities will be
subject to the restrictions provided for in Section 3(d) below.




Award Notice
Antonio M. Perez
June 1, 2005
Page 3

 

(c)

Restriction Period.  The Restricted Shares will be subject to two  “Restriction
Periods.”  The Restriction Period for 30,000 of the Restricted Shares will begin
on the Grant Date and terminate, subject to Section 4 below, on June 1, 2008. 
The Restriction Period on the remaining 30,000 of the Restricted Shares will
begin on the Grant Date and terminate, subject to Section 4 below, on June 1,
2010.

 

 

 

 

 

(d)

Restrictions on Restricted Shares.  The restrictions to which the Restricted
Shares are subject are:

 

 

 

 

 

 

(i)

Nonalienation.  During their Restriction Period, the Restricted Shares may not
be sold, exchanged, transferred, assigned, pledged, hypothecated, or otherwise
disposed of except by will or the laws of descent and distribution.  Any attempt
by the Participant to dispose of a Restricted Share in any such manner will
result in the immediate forfeiture of such Restricted Share and all other
Restricted Shares then held by Kodak’s transfer agent on the Participant’s
behalf.

 

 

 

 

 

 

(ii)

Continuous Employment.  The Participant must remain continuously employed by
Kodak throughout a Restriction Period in order to receive the Restricted Shares
that are subject to that Restriction Period.  Thus, except as set forth in
Section 4 below, if the Participant’s employment terminates for any reason,
whether voluntarily or involuntarily, during a Restriction Period, the
Participant will immediately forfeit all of the Restricted Shares subject to
that Restriction Period.  If the Participant’s employment terminates during the
first Restriction Period, the Participant will, except as set forth in Section 4
below, forfeit all of the Restricted Shares subject to either Restriction
Period.

 

 

 

 

 

(e)

Lapse of Restrictions.  The restrictions set forth in Section 3(d) above, with
respect to a Restricted Share, will, unless the Restricted Share is forfeited
sooner, lapse upon the expiration of such Restricted Share’s Restriction Period.




Award Notice
Antonio M. Perez
June 1, 2005
Page 4

4.

Termination of Employment.

 

 

 

 

 

(a)

Disability or Approved Reason.  Notwithstanding Section 3 above to the contrary,
if the Participant’s employment is terminated by reason of Disability or an
Approved Reason, the Restricted Shares will not be forfeited by reason of such
termination and the Restriction Period(s) on such Restricted Shares will
terminate as of the date of such termination.

 

 

 

 

 

(b)

Death.  Notwithstanding Section 3 above to the contrary, if the Participant’s
employment is terminated by reason of death, the Participant’s estate will
receive all of the Restricted Shares then held on the Participant’s behalf by
Kodak’s transfer agent and the Restriction Period(s) on such Restricted Shares
will terminate as of the date of the Participant’s death.

 

 

 

 

5.

Issuance of Shares of Common Stock.  Upon the lapse of a Restriction Period,
Kodak will, unless the Restricted Shares are sooner forfeited, promptly instruct
its transfer agent to reflect on its books those Restricted Shares that are no
longer restricted.  The transfer agent will then subtract from the Participant’s
account the number of shares that are withheld for taxes under Section 6 below. 
Upon the Participant’s request, the transfer agent will deliver to the
Participant a stock certificate for the remaining number of unrestricted shares
held in the Participant’s account.

 

 

 

 

6.

Withholding.  Kodak will pay the taxes required to be withheld upon the lapse of
a Restriction Period by withholding a portion of the shares of Common Stock
otherwise due the Participant as a result of the lapse of such restrictions. 
The portion of the shares withheld will equal in amount the taxes required to be
withheld.  The Common Stock which is so withheld will be valued at its Fair
Market Value on the date of the lapse of the restrictions on the Restricted
Shares.

 

 

 

 

7.

Definitions.

 

 

 

 

 

(a)

Any defined term used in this Award Notice, other than that set forth in Section
7(b) below, will have the same meaning for purposes of this document as that
ascribed to it under the terms of the Plan.

 

 

 

 

 

(b)

The following definitions will apply to this Award Notice:

 

 

 

 

 

 

(i)

Approved Reason.  “Approved Reason” means a reason for terminating employment
with the Company which, in the opinion of the Committee with respect to
Participants who are subject to Section 16 of the Exchange Act or who are
Covered Employees within the meaning of Section 162(m) of the Code, and the
opinion of the Chief Executive Officer with respect to all other Participants,
is in the best interests of the Company.




Award Notice
Antonio M. Perez
June 1, 2005
Page 5

 

 

(ii)

Deferred Account.  For purposes of this Award Notice, “Deferred Account” means
the account established by Kodak for the Participant if he elects to defer all
or a portion of his Award under Section 11.  Amounts in the Participant’s
Deferred Account are hypothetically invested in units of Common Stock.  One unit
will equate to a single share of Common Stock.  Thus, the value of one unit will
be the Fair Market Value of a single share of Common Stock.  The maintenance of
a Deferred Account is for bookkeeping purposes only; the units are not actual
shares of Common Stock.  Kodak will not reserve or otherwise set aside any
Common Stock for or to the Deferred Account.

 

 

 

 

 

 

(iii)

Interest Rate.  For purposes of this Award Notice, “Interest Rate” means the
base rate, as reported in the “Money Rates” section of The Wall Street Journal,
on corporate loans posted by at least 75% of the nation’s 30 largest banks
(known as the “Prime Rate”).

 

 

 

 

 

 

(iv)

Valuation Date.  For purposes of this Award Notice, “Valuation Date” means the
last business day of each calendar month.

 

 

8.

Effect of Award Notice.  This Award Notice, including its reference to the Plan,
constitutes the entire understanding between the Company and the Participant
concerning the Award and supersedes any prior notices, letters, statements or
other documents issued by the Company relating to the Award and all prior
agreements and understandings between the Company and the Participant, whether
written or oral, concerning the Award.

 

 

9.

Administration.  The Committee will have full and absolute authority and
discretion, subject to the provisions of the Plan, to interpret, construe and
implement this Award Notice, to prescribe, amend and rescind rules and
regulations relating to it, and to make all other determinations necessary,
appropriate or advisable for its administration.  All such Committee
determinations will be final, conclusive and binding upon any and all interested
parties and their heirs, successors, and personal representatives.




Award Notice
Antonio M. Perez
June 1, 2005
Page 6

10.

Impact on Benefits.  The Restricted Shares (either at the date of their grant or
at the time their restrictions lapse) will not be includible as compensation or
earnings for purposes of any other compensation or benefit plan offered by
Kodak.

 

 

11.

Election to Defer Award.  The terms of this Section 11 will only apply if the
Participant makes a timely election to defer in accordance with the terms of
this section.

 

 

 

 

(a)

In General.  Pursuant to the terms of this Section 11, the Participant may
irrevocably elect to defer receipt of all or a portion of the Award.  The
Participant may elect to receive payment of the deferred Award in either a
single sum or in ten (10) annual installments, payable in each case following
the termination of the Participant’s employment with Kodak.

 

 

 

 

(b)

Time of Election.  If the Participant wishes to defer any of the Restricted
Shares, he must do so on or before June 30, 2005.  The provisions of this
Section 11 will not apply to any Restricted shares that vest prior to such date.

 

 

 

 

(c)

Manner of Electing Deferral.  If the Participant wishes to defer any of the
Restricted Shares, he must do so by irrevocably executing and returning the
election form attached to this Award Notice.

 

 

 

 

(d)

Procedure for Crediting Deferral.  If the Participant makes a valid election to
defer in accordance with the terms of this Section 11, the book entry account
maintained by Kodak’s transfer agent to evidence the Restricted Shares will be
reduced by the number of Restricted Shares the Participant elects to defer.  In
return, Kodak will credit the Participant’s Deferred Account by an equal number
of units of Common Stock.

 

 

 

 

(e)

Restrictions.  The units of Common Stock credited to the Participant’s Deferred
Account pursuant to Section 11(d) above or pursuant to Sections 11(f) or 11(g)
below, but only to the extent such units are attributable to units that were
previously credited pursuant to Section 11(d), will be subject to the
restrictions described in Section 3(d).  These restrictions will lapse in
accordance with the provisions of Section 3(e).




Award Notice
Antonio M. Perez
June 1, 2005
Page 7

 

 (f)

Stock Dividends.  Effective as of the payment date for each stock dividend (as
defined in Section 305 of the Code) on the Common Stock, additional units of
Common Stock will be credited to the Participant’s Deferred Account.  The number
of units that will be credited to the Participant’s Deferred Account will equal
the number of shares of Common Stock that the Participant would have received as
stock dividends had he been the owner on the record date for such stock dividend
of the number of shares of Common Stock equal to the number of units credited to
his Deferred Account on such record date.  To the extent the Participant would
have also received cash, in lieu of fractional shares of Common Stock, had he
been the record owner of such shares for such stock dividend, then his Deferred
Account will also be credited with that number of units, or fractions thereof,
equal to such cash amount divided by the Fair Market Va lue of the Common Stock
on the payment date for such dividend.

 

 

 

 

 

(g)

Recapitalization.  If Kodak undergoes a reorganization (as defined in Section
368(a) of the Code), the Committee may, in its sole and absolute discretion,
take whatever action it deems necessary, advisable or appropriate with respect
to the Participant’s Deferred Account in order to reflect such transaction,
including, but not limited to, adjusting the number of units of Common Stock
credited to the Participant’s Deferred Account.

 

 

 

 

 

(h)

Dividend Equivalents.  Effective as of the payment date for each cash dividend
on the Common Stock, additional units of Common Stock will be credited to the
Participant’s Deferred Account.  The number of units that will be credited to
the Participant’s Deferred Account will be computed by multiplying the dollar
value of the dividend paid upon a single share of Common Stock by the number of
units of Common Stock held in the Participant’s Deferred Account on the record
date for such dividend and dividing the product thereof by the Fair Market Value
of the Common Stock on the payment date for such dividend.  Any units credited
to the Participant’s Deferred Account pursuant to the terms of this Section
11(h) will not be subject to the restrictions set forth in Section 3(d).

 

 

 

 

 

(i)

Termination of Employment Prior to Last Day of the Restriction Period.  If the
Participant’s employment terminates prior to the last day of the Restriction
Period, the terms of this Section 11(i) will apply.




Award Notice
Antonio M. Perez
June 1, 2005
Page 8

 

 

 (i)

Death.  Notwithstanding Section 3(c) above to the contrary, if the termination
of employment is due to the Participant’s death, the Restriction Period on the
restricted units of Common Stock that are then credited to the Participant’s
Deferred Account will terminate on the date of his death.  Unless sooner
forfeited under the terms of this Award Notice or the Plan, the restrictions set
forth in Section 3(d) above on such restricted units will terminate and all of
the units then credited to the Participant’s Deferred Account will be
distributed in accordance with Section 11(l).

 

 

 

 

 

 

(ii)

Disability or Termination of Employment for an Approved Reason.  Notwithstanding
Section 3(c) above to the contrary, if the Participant’s employment terminates
due to Disability or for an Approved Reason, the restricted units of Common
Stock held in the Participant’s Deferred Account will not be forfeited by virtue
of his termination of employment and the Restriction Period on the restricted
units of Common Stock that are then credited to the Participant’s Deferred
Account will terminate on the date of such termination.  Unless sooner forfeited
under the terms of this Award Notice or the Plan, the restrictions set forth in
Section 3(d) above on such restricted units of Common Stock will terminate and
all of the units then credited to the Participant’s Deferred Account will be
distributed in accordance with Section 11(k).

 

 

 

 

 

 

(iii)

Termination of Employment for Other Than Death, Disability or an Approved
Reason.  If the Participant terminates his employment for other than Death,
Disability or an Approved Reason, the Participant will only be entitled to
receive from his Deferred Account payment for those units of Common Stock that
are not then subject to the restrictions set forth in Section 3(d).  Payment of
such units shall be made in accordance with the provisions of Section 11(k). 
All of the remaining units in the Participant’s Deferred Account will be
immediately forfeited.

 

 

 

 

 

(j)

Termination of Employment on or After the Last Day of the Restricted Period.  If
the Participant terminates employment on or after the last day of the Restricted
Period, the terms of this Section 11(j) will apply.

 

 

 

 

 

 

(i)

Death.  If the Participant’s termination of employment is due to his death,
payment of the deceased Participant’s Deferred Account will be made in
accordance with the provisions of Section 11(l).




Award Notice
Antonio M. Perez
June 1, 2005
Page 9

 

 

(ii)

Termination of Employment for Other Than Death.  If the Participant terminates
employment on or after the last day of the Restricted Period for any reason
other than death, the Participant’s Deferred Account will be paid in accordance
with Section 11(k).

 

 

 

 

 

(k)

Payment From Deferred Account.  No withdrawal will be permitted from a
Participant’s Deferred Account except as provided in Sections 11(i), 11(j),
11(k) and 11(l).

 

 

 

 

 

 

(i)

Manner of Payment. Payment of the Participant’s Deferred Account shall be made
in accordance with the election made by the Participant pursuant to Section
11(a).

 

 

 

 

 

 

(ii)

Form of Payment.  Payment from the Participant’s Deferred Account shall, at the
sole and absolute discretion of the Committee, be made in cash or Common Stock,
or a combination thereof.  Payment in Common Stock shall be made by Kodak
instructing its transfer agent to reflect, in an account of the Participant on
the books of the transfer agent, the shares of Common Stock that are to be
delivered to the Participant.  The transfer agent will then subtract from that
account of the Participant the number of shares that are withheld for taxes
under Section 6 above.  Upon the Participant’s request, the transfer agent will
deliver to the Participant a stock certificate for the remaining number of
shares of Common Stock held in that account of the Participant.

 

 

 

 

 

 

(iii)

Timing of Payment. Payment of the deferred Award (or in the applicable case, the
first installment thereof) is to be made as soon as administratively
practicable, in accordance with applicable laws, after the later of the 6-month
anniversary of the date the Participant terminates employment, or the first
business day in March of the year immediately following the year in which the
Participant terminates employment. Payment of any subsequent installments due to
the Participant shall be made as soon as administratively practicable, in
accordance with applicable laws, after the first business day in each succeeding
March.




Award Notice
Antonio M. Perez
June 1, 2005
Page 10

 

 

 (iv)

Valuation.  If payment of the Participant’s Deferred Account is to be paid in
installments, the amount of each payment shall be equal to the Fair Market
Value, as of the immediately preceding Valuation Date, of the Participant’s
Deferred Account, divided by the number of installments remaining to be paid.

 

 

 

 

 

(l)

Payment Due to Death.  If the Participant’s employment terminates due to death
prior to complete payment of his Deferred Account, the provisions of this
Section 11(l) will apply.

 

 

 

 

 

 

(i)

Units of Common Stock.  The Participant’s estate will be entitled to all of the
Participant’s units of Common Stock that are then credited to his Deferred
Account on the date of his death.

 

 

 

 

 

 

(ii)

Valuing Deferred Account.  Effective as of the Valuation Date immediately
preceding or coincident with the date of the Participant’s death, the
Participant’s Deferred Account will be credited with a dollar amount equal to
the value of the units of Common Stock then held in such account.  The value of
such units of Common Stock will be obtained by multiplying the number of units
in the deceased Participant’s Deferred Account on the date of his death by the
Market Value of the Common Stock on such Valuation Date.  Thereafter, such
amount shall earn interest at the Interest Rate until distributed in accordance
with Section 11(l)(iii).

 

 

 

 

 

 

(iii)

Distribution.  The balance of the Participant’s Deferred Account as determined
pursuant to Section 11(l)(ii) and all interest accrued thereon will be paid in a
single, lump-sum cash payment to the deceased Participant’s estate within 30
days after appointment of a legal representative of the deceased Participant.

 

 

 

 

 

(m)

No Deferral Prohibited by Law.  The Participant shall not be permitted to defer
receipt of all or part of the Award granted under this Award Notice where such
deferral is either impractical under or prohibited by any applicable
governmental law, regulation, rule or administrative action, including without
limitation Section 409A of the Code.  In such case, any deferral election made
by the Participant shall be null and void.




Award Notice
Antonio M. Perez
June 1, 2005
Page 11

12.

Miscellaneous.

 

 

 

 

(a)

Headings.  The headings of the Sections of the Award Notice have been prepared
for convenience and reference only and will not control, affect the meaning, or
be taken as the interpretation of any provision of the Award Notice.

 

 

 

 

(b)

Applicable Law.  All matters pertaining to this Award Notice, (including its
interpretation, application, validity, performance and breach), will be governed
by, construed and enforced in accordance with the laws of the State of New York
(except as superseded by applicable Federal Law) without giving effect to
principles of conflicts of law.

 

 

 

 

(c)

Amendment.  The Committee may, from time to time, amend this Award Notice in any
manner.

 

 

 

13.

Tax Consequences.  No person connected with this Award Notice in any capacity,
including, but not limited to, Kodak and its Subsidiaries and their respective
directors, officers, agents and employees makes any representation, commitment,
or guarantee that any tax treatment, including, but not limited to, federal,
state and local income, estate and gift tax treatment, will be applicable with
respect to the Award.

 